Citation Nr: 0718727	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee surgery, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
REMAND

The veteran served on active duty from May 1979 to April 
1983.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an October 2002 decision by the RO. 

Review of the claims file by the Board reveals there have 
been problems with keeping up with the veteran's current 
address, as well as keeping relevant documentation in the 
file.

1.  The July 2001 letter claim filed by the veteran's 
representative noted that his address was on [redacted] 
[redacted].  The September 2003 notice of disagreement (NOD) 
filed by the veteran's representative indicated that he 
still resided at that [redacted] address.  However, the 
RO's October 2003 letter acknowledging receipt of the 
NOD was returned with the stamped notation that 
"forwarding time had expired."  There is a handwritten 
note on the envelope by the RO that the NOD 
acknowledgement letter was re-mailed to the veteran at 
[redacted] Street.  This address was apparently obtained 
by checking VA's computer system for the veteran's 
current address, and there is a copy of a print-out with 
that address inserted in the claims file.    

2.  The Board notes that the claims file contains a 
brief computer notation that the veteran failed to 
report to a scheduled examination of his left knee on 
September 20, 2002.  However, the notice letter for that 
examination, which would show the address to which it 
was sent, was not retained in the record.  Because the 
veteran, at some point between the July 2001 claim and 
the September 2003 NOD (filed by the veteran's 
representative), changed the address where he was 
receiving mail, and because no copy of the letter 
notifying the veteran of the examination was kept in the 
claims file, there is some doubt as to whether the 
veteran received notice of that examination. 

3.  A computer print-out in the file indicates that the 
veteran was scheduled for a second examination of his 
left knee, but that he failed to report on March 19, 
2004.  This computer print-out showed the veteran's 
address as on [redacted] Street.  Again, a copy of the 
notice letter for that examination was not retained in 
the record.  Inasmuch as the veteran did not report for 
the scheduled examination, and because there is nothing 
in the record to indicate how this latter address was 
obtained, nor was the notice letter kept in the file 
that would show where it was addressed to, there is some 
doubt as to whether the veteran ever received notice of 
the March 2004 examination.  

4.  Additionally, a supplemental statement of the case 
(SSOC) that was addressed to the [redacted] Street 
address and mailed to the veteran in May 2004, was 
returned to the RO with a notation on the envelope that 
it was unable to be forwarded.  There is no indication 
that any attempt was made by the RO to obtain a new 
address and re-mail this SSOC.  The Board also notes 
that both the cover letter from the veteran's 
representative, and the veteran's VA Form 9, received at 
the RO in May 2004, stated that the veteran's address 
was on [redacted].

The Board further notes that the August 2002 VCAA notice 
letter that was sent to the veteran did not specify what 
claim(s) to which it was related, and it informed him of the 
evidence necessary to support an increased rating, but did 
not notify him of the evidence necessary to support a claim 
of service connection.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Check the master information in VA's 
computer system for the current address 
of record for the veteran.  Verify the 
veteran's current address for receiving 
mail with the veteran and his 
representative.  

2.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter that complies with 
the decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
specify the claims to which it relates, 
and inform the veteran of the evidence 
necessary for obtaining service 
connection and an increased disability 
rating.  The notice should also inform 
the veteran of the importance of keeping 
VA apprised of his current mailing 
address.  Ask the veteran to identify, 
and provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.    If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of his left knee with a VA 
physician with expertise in disorders of 
the joints.  The claims file must be 
forwarded to the examiner, and the 
examiner must state in the report that 
pertinent documents in the claims file 
were reviewed.  The examiner should be 
asked to provide a detailed report 
assessing the severity of the veteran's 
service-connected residuals of left knee 
surgery and left knee arthritis, with an 
assessment of the amount of limitation of 
motion, if any.  All appropriate testing 
should be completed to include range of 
motion testing, and x-rays and/or MRI.  
Any discernible degenerative joint 
disease of the left knee should be noted.  
Any pain on use, pain with flare-up, or 
other functional loss should be 
quantified by equating the functional 
loss(es) to limitation of motion 
expressed in degrees beyond that shown 
clinically.    

The veteran should be advised that 
failure to report for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

4.  The RO must retain a copy of all 
correspondence in the claims file, to 
include copies of notices of scheduled 
examinations.  Appropriate memoranda to 
the file should be created to document 
all contacts with the veteran and/or his 
representative, or other appropriate 
procedural steps that are not documented 
by relevant correspondence.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 

